          Case 3:21-cv-00483-RNC Document 1 Filed 04/07/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA,                           Civil No.
  Plaintiff,

 v.

 $52,000.00 IN UNITED STATES
 CURRENCY;
   Defendant.

 [CLAIMANT: ISMAEL RODRIGUEZ]                        April 7, 2021


                        VERIFIED COMPLAINT OF FORFEITURE

       Now comes Plaintiff, United States of America, by and through its attorneys, Leonard C

Boyle, Acting United States Attorney for the District of Connecticut, and David C. Nelson,

Assistant United States Attorney, and respectfully states that:

1.     This is a civil in rem action brought to enforce the provisions of 21 U.S.C. § 881(a)(6),

       which provides for the forfeiture of proceeds traceable to the exchange of controlled

       substances in violation of the Controlled Substances Act, 21 U.S.C. §§ 801 et seq.

2.     This Court has jurisdiction over this matter by virtue of 28 U.S.C. §§ 1345 & 1355.

       Venue is appropriate in the District of Connecticut by virtue of 28 U.S.C. § 1395(b).

3.     The Defendant is $52,000.00 in United States Currency (“Defendant Asset”).

4.     The Defendant Asset is located within the jurisdiction of this Court.

5.     On January 27, 2021, Ismael Rodriguez submitted an administrative claim of ownership

       to the Defendant Asset $52,000.00 in United States Currency.

                                      Background of Investigation

6.     On or about July 30, 2020, law enforcement in Springfield, Massachusetts conducted a

       traffic stop of an individual who would later become a confidential informant to law

                                                 1
        Case 3:21-cv-00483-RNC Document 1 Filed 04/07/21 Page 2 of 7




      enforcement (“CI-1”). During this traffic stop, law enforcement discovered 85,000

      glassine envelopes containing heroin hidden in a trap inside CI-1’s vehicle, a 2011 Kia

      Sorrento. CI-1 later told law enforcement that an individual named Raul Rodriguez

      Urena (“Rodriguez Urena”) provided the 2011 Kia Sorrento and secreted heroin to CI-1

      earlier on July 30, 2020 in the Bronx, New York. Rodriguez Urena had instructed CI-1

      to deliver the heroin to a destination in the Springfield, MA area for redistribution.

7.    Law enforcement came to discover through this investigation that Rodriguez Urena was a

      Bronx-based heroin dealer who worked with several individuals to regularly transport

      large quantities of heroin from the Bronx, though Westchester County, and ultimately to

      the Springfield, MA area. Law enforcement also learned that Rodriguez Urena used a

      particular parking garage in the Bronx to store heroin and vehicles to transport the heroin,

      as well as a location to effectuate narcotics transactions.

8.    On November 13, 2020, based on the above information, a United States Magistrate

      Judge in the Southern District of New York issued an arrest warrant for Rodriguez Urena

      charging him with conspiracy to distribute heroin.

9.    Also on November 13, 2020, under the direction of law enforcement, CI-1 telephoned

      Rodriguez Urena and arranged for a meeting between Rodriguez Urena and a

      representative of CI-1 on November 15, 2020. This meeting was to take place at the

      Bronx, NY parking garage, where CI-1’s currier was to provide Rodriguez Urena with a

      sum of money in exchange for an amount of heroin.

10.   On November 15, 2020, law enforcement arrested Rodriguez Urena outside of the Bronx,

      NY parking garage where he was planning on meeting with CI-1. Law enforcement also




                                                2
        Case 3:21-cv-00483-RNC Document 1 Filed 04/07/21 Page 3 of 7




      located three vehicles within the Bronx, NY parking garage that they knew, through

      surveillance and security footage, were involved in the heroin distribution conspiracy.

11.   On November 16, 2020, a United States Magistrate Judge in the Southern District of New

      York authorized search and seizure warrants for the three vehicles described as follows:

      a black 2019 Toyota Highlander bearing State of New York license plate T750126C; a

      red 2009 Dodge Journey bearing State of New York license plate JJS4456; and a gray

      2009 Hyundai Santa Fe, bearing Connecticut license plate AY03244. A search by law

      enforcement of the State of Connecticut Department of Motor Vehicles database revealed

      that the 2009 Hyundai Santa Fe was registered to Ismael Rodriguez of 219 Broadbrook

      Road, Enfield, CT.

12.   Law enforcement executed the search and seizure warrants on the three vehicles and

      discovered: 3.08 kilograms of heroin within the 2019 Toyota Highlander; 3.13 kilograms

      of heroin located in an aftermarket hydraulic trap within the 2009 Hyundai Santa Fe; and

      an empty aftermarket trap located within the 2009 Dodge Journey.

13.   After his arrest on November 15, 2020, Rodriguez Urena made statements to law

      enforcement. Rodriguez Urena told law enforcement that the 2009 Hyundai Santa Fe,

      containing 3.13 kilograms of heroin, was supposed to be delivered to Ismael Rodriguez at

      a location near Exit 48 off of Interstate 91, in Enfield, CT. Rodriguez Urena told law

      enforcement that he was to contact Ismael Rodriguez by telephone to arrange for the

      meeting at this location. Rodriguez Urena told law enforcement that Ismael Rodriguez

      was going to provide him with $180,000.00 as payment for the 3.13 kilograms of heroin.




                                               3
        Case 3:21-cv-00483-RNC Document 1 Filed 04/07/21 Page 4 of 7




14.   On November 24, 2020, a United States Magistrate Judge in the District of Connecticut

      issued a search warrant for Ismael Rodriguez’s residence located at 219 Broadbrook

      Road, Enfield, CT.

15.   On November 25, 2020, law enforcement executed the search warrant on 219

      Broadbrook Road. Law enforcement, after announcing their presence and receiving no

      response, made entry into the residence. Ismael Rodriguez was not at home, but law

      enforcement encountered his live-in girlfriend, Daisyne Torres. Torres claimed to have

      no knowledge of Ismael Rodriguez’s narcotics trafficking activities or his current

      whereabouts.

16.   Law enforcement utilized a narcotics detecting canine in the search of the residence. The

      canine alerted to the presence of narcotic odor in the closet of the master bedroom,

      located on the second floor. On the floor inside the master bedroom closet, law

      enforcement located and seized a bag containing $52,000.00 in United States Currency.

17.   Law enforcement also located United States Currency on a nightstand in the bedroom.

      Torres claimed that Ismael Rodriguez had given her this money for medicine and,

      therefore, law enforcement did not seize that United States Currency.

18.   Law enforcement also located a black spiral bound notebook. This notebook appeared to

      be a drug ledger because it listed money owed by customers for large amounts of packs

      of heroin. Based on the ledger, customers were charged approximately $170 per pack

      (100 wax fold baggies) of heroin. Certain customers appeared to owe in excess of one

      hundred thousand dollars for packs of heroin.




                                               4
        Case 3:21-cv-00483-RNC Document 1 Filed 04/07/21 Page 5 of 7




19.   Law enforcement conducted a query of Ismael Rodriguez’s criminal history, which

      yielded positive results, including four prior narcotics-related offenses in 2001, 2002,

      2003, and 2009.

20.   On March 16, 2021, law enforcement conducted a query with the State of Connecticut

      Department of Labor which revealed that Ismael Rodriguez had no reported income for

      the previous eight quarters.

                                        CONCLUSION

21.   Based on the above information, it is believed that $52,000.00 in United States Currency

      constitutes proceeds from the illegal sale and distribution of narcotics and is therefore

      subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6).

22.   The Defendant Asset represents proceeds traceable to the exchange of controlled

      substances in violation of the Controlled Substances Act, 21 U.S.C. § 801 et seq., and is,

      therefore, subject to forfeiture to the United States of America pursuant to 21 U.S.C.

      § 881(a)(6).




                                                5
          Case 3:21-cv-00483-RNC Document 1 Filed 04/07/21 Page 6 of 7




       Wherefore, the United States of America prays that a Warrant of Arrest In Rem be issued

for $52,000.00 in United States Currency; that due notice be given to all parties to appear and

show cause why the forfeiture should not be decreed; that judgment be entered declaring the

property to be condemned and forfeited to the United States of America for disposition according

to law; and that the United States of America be granted such other relief as this Court may deem

just and proper, together with the costs and disbursements of this action.



                                                     LEONARD C BOYLE,
                                                     ACTING UNITED STATES ATTORNEY

                                              By:    /S/ David C. Nelson
                                                     David C. Nelson (ct25640)
                                                     Assistant U.S. Attorney
                                                     157 Church Street, 24th Floor
                                                     New Haven, Connecticut 06510
                                                     Tel: (203) 821-3700
                                                     Fax: (203) 773-5373
                                                     David.C.Nelson@usdoj.gov




                                                 6
          Case 3:21-cv-00483-RNC Document 1 Filed 04/07/21 Page 7 of 7




                                        DECLARATION

       I am a Special Agent with the Drug Enforcement Administration, United States

Department of Justice, and the individual assigned the responsibility for this case.

       I have read the contents of the foregoing Verified Complaint of Forfeiture and the

statements contained therein are true to the best of my knowledge and belief.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on this 7th day of April, 2021.



                                              /s/ Scott P. Smith
                                              SCOTT P. SMITH
                                              SPECIAL AGENT, DEA




                                                  7
